Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Response to Amendment
Claimed 2-5, 8, and 10 are cancelled, and claims 1, 6-7, 9, and 11-17 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed October 28, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image generation unit” and “a correction unit” in claims 1, 6, 9, 11-13, and 15-17.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 20040144176 A1, published July 29, 2004) in view of Bi et al. (US 8600476 B2, published December 3, 2013) and Furukawa et al. (US 20170281125 A1, published October 5, 2017), hereinafter referred to as Yoden, Bi, and Furukawa, respectively. 
es an ultrasonic CT device (Fig. 3; ultrasonic diagnostic apparatus 100), comprising: 
a transducer array, which includes a transmission transducer and a reception transducer, configured to irradiate a subject in a medium with an ultrasonic wave from a plurality of directions and receive an ultrasonic wave reflected by the subject and/or an ultrasonic wave transmitted through the subject (Fig. 3; see para. 0015 – “…an ultrasound transmitting/receiving unit in which a plurality of transducers are arranged, each of the transducers transmit ting ultrasound into an object to be examined, receiving the ultrasound reflected back from inside said object, and converting the reflected ultrasound into an electric signal…”; see para 0036 – “The first “T”th transducers in the group of transducers 1 emit ultrasound focusing on a pre-determined focal point…”; see para. 0037 – “The group of transducers 1 receives such reflected ultrasonic echoes, and converts them into electric signals.”); 
an image generation unit configured to generate a tomographic image of the subject using a reception signal of the transducer array (In the applicant’s specification, Fig. 2, image generation unit 71 and para. 0028 – “The image generation unit 71 of the signal processing unit 7 generates the tomographic image…” is equated to Yoden’s image generation unit; see para. 0015 – “…an image generation unit operable to generate an ultrasound image based on the weighted electric signal of each of the transducers.”); and 
obtain a distribution of incident angles of the ultrasonic wave to a surface of the subject in the contour of the subject from the tomographic image by calculating the incident angles for all pixels on the contour (see para. 0052 – “…the display unit 20 displays, as the inclination of the boundary surface 204, the value of the reflection angle itself sent by the control unit 11 or such reflection angle. Accordingly, the user 
correct a pixel value of the tomographic image based on the distribution of the incident angles (Fig. 3; see para. 0043 – “…the weighting unit 151 selects one of the pre-registered weighting patterns based on the signal strength pattern of a group of reflected signals specified by the reflection angle detection unit 18 to be explained later, and performs weighting according to such selected weighting pattern. This weighting unit 151 is made up of a plurality of amplifiers (not illustrated in the diagram), which perform gain control on each data under the instructions from the reflection angle detection unit 18 and the control unit 11.”), 
wherein the Page 2 of 14Serial No. 16/816,718 Amendment filed December 14, 2021 Responsive to Office Action mailed October 28, 2021 correction unit is configured to estimate an intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the incident angles of the surface of the subject, and correct the pixel value of the tomographic image based on the estimated intensity reduction distribution of the ultrasonic wave (In the applicant’s specification, Fig. 2, correction unit 72 and para. 0072 – “In the above-described embodiment, the correction unit 72 is provided in the signal processing unit 7 of the ultrasonic CT device, and is configured to correct the tomographic image, but the ultrasonic CT device that obtains data and a device that performs the processing of the correction unit 72 may be different devices.” is equated to Yoden’s weighting unit 151; Fig. 3; see para. 0043 – “…the weighting unit 151 selects one of the pre-
wherein the incident anqles are defined as three-dimensional angles at which a sound path connecting the transmission transducer, a target pixel, and the reception transducer intersects the boundary (Fig. 4, sound path connecting the transmitted wave 200 (from a transmission transducer), the scatterer 203 (pixel), and the received wave 201 or 202 (to reception transducers)).
Yoden does not explicitly teach: 
a correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter; 
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject, and 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles, and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles.  
Whereas, Bi, in the same field of endeavor, teaches a correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter (Fig. 4, contour of binarized image via edge detection 407; see col. 6, lines 21-34 – “The processor calculates maximum intensity projection in anterior-posterior direction and performs a histogram analysis to determine a pixel luminance threshold value that indicates pixels comprising a vessel. In the histogram, a horizontal axis represents each possible luminance pixel value from black to white. The vertical axis indicates values representing the number of pixels in the image that occur at each luminance pixel value level. The processor applies the determined threshold to image representative pixel luminance data of image 403 to identify vessels as illustrated in image 405 and determines vessel orientation. The processor employs an edge detection function to determine a boundary of a feature (e.g. vessel) by determining a transition in pixel luminance values as illustrated in image 407.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in Yoden, by having the correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter, as disclosed in Bi. 
	Modified Yoden does not explicitly teach:
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject, and 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles, and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles.  
Whereas, Furukawa, in the same field of endeavor, teaches:
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject (Fig. 11; see pg. 9, col. 1, para. 0111 — “The transmittance filter corresponding to the incident angle not included in the relationship table may be generated by interpolation based on the preceding data and the following data.”; see pg. 7, col. 1, para. 0092 — “... the computer 150 may perform interpolation processing on the incident angle information determined by the positional relationship between the certain voxel and the certain transducer and may obtain the incident angle information corresponding to a combination of another voxel and the transducer.”), 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles (Fig. 5A5C; see pg. 6, col. 2, para. 0085 — “...the difference in traveling time is proportional to a square of a difference in sound velocity and is proportional to a square of a value of tan (incident angle)...” so sound velocity depends on the incident angle of the sound wave, the intensity reduction distribution is equated to the waveform of Fig. 5A before the deconvolution process), and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles (Fig. 5A-5C; see pg. 6, col. 2, para. 0081 — “…since the sound velocity can be determined from a density p and a bulk modulus K, the computer 150 may obtain the density p and the bulk modulus K and estimate the sound velocity from these parameters...”; see pg. 6, col. 2, para. 0081 — “...the sound ray of the acoustic wave produced at the position corresponding to the voxel 101 is linearly approximated...”; see pg. 6, col. 2, para. 0085 — “...the difference in traveling time is proportional to a square of a difference in sound velocity and is proportional to a square of a value of tan (incident angle)...”; see pg. 11, col. 1, para. 0134 — “In the case where the difference between the sound velocities before and after the acoustic wave is incident to the holding cup 120 is taken into account, the traveling time is determined in the following manner. Specifically, in FIG. 6B, the sum of a value obtained by dividing the distance from the specified voxel 101 to the boundary at which the acoustic wave refracts by the sound velocity in the subject 100 and a value obtained by dividing the distance from the refraction boundary to the transducer 131 by the sound velocity in the acoustic matching material 190 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in modified Yoden, by having the correction unit configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles, as disclosed in Furukawa. One of ordinary skill in the art would have been motivated to make this modification in order to compensate for a loss that occurs when the acoustic wave passes through the holding cup and increase the quality of the image, as taught in Furukawa (see para. 0126). 
Furthermore, regarding claim 6, Bi further teaches wherein the correction unit is configured to calculate the contour of the subject from the tomographic image (Fig. 4, contour of binarized image via edge detection 407; see col. 6, lines 21-34 – “The processor calculates maximum intensity projection in anterior-posterior direction and performs a histogram analysis to determine a pixel luminance threshold value that indicates pixels comprising a vessel. In the histogram, a horizontal axis represents each possible luminance pixel value from black to white. The vertical axis indicates values representing the number of pixels in the image that occur at each luminance pixel value level. The processor applies the determined threshold to image representative pixel luminance data of image 403 to identify vessels as illustrated in image 405 and determines vessel orientation. The processor employs an edge detection 
The motivation for claim 6 was shown previously in claim 1.
Furthermore, regarding claim 11, Furukawa further teaches wherein the correction unit is configured to calculate the correction value as a function having a correction term that is based on a cross sectional area of the subject (Fig. 7A-7D; see pg. 11, col. 2, para. 0139-0140 — “FIG. 7A illustrates a cross section on the X-Y plane, whereas FIG . 7B illustrates a cross-section on the Y-Z plane. FIGS. 7C and 7D illustrate photoacoustic image information obtained by using the uncorrected reception signals. FIG. 7C illustrates a cross-section on the X-Y plane, whereas FIG. 7D illustrates a cross-section on the Y-Z plane. FIGS. 7A to 7D indicate that a point image is successfully reconstructed when the corrected reception signals are used.”; see pg. 15, col. 2, para. 0195 — “...the value of the place after the decimal point is also calculated by performing linear interpolation by using values preceding and following the point at which the graph crosses the X axis. Needless to say, the interpolation method to be used is not limited to this one.”).
Furthermore, regarding claim 12, Furukawa further teaches wherein the correction unit is configured to display the tomographic image before correction and a tomographic image after the correction on a display unit connected thereto (see pg. 4, col. 2, para. 0061 — “The display unit 160 is an apparatus that displays an image based on subject information or the like obtained by the computer 150, a value at a specific position, or the like... The subject information may be displayed after image processing (such as adjustment of luminance values) is performed on the subject information by the display unit 160 or the computer 150.”).
Furthermore, regarding claim 13, Furukawa further teaches a device further comprising: a receiving unit configured to receive, from a user, a setting of an applied strength of correction of the correction unit, wherein the correction unit is configured to adjust the correction value according to the 
The motivation for claim 11-13 was shown previously in claim 1.

Regarding claim 16, Yoden teaches an image processing device, comprising: 
an image generation unit configured to receive a reception signal that receives an ultrasonic wave reflected by a subject irradiated with an ultrasonic wave from a plurality of directions and/or an ultrasonic wave transmitted through the subject, and generate a tomographic image of the subject, the subject irradiated with the ultrasonic wave from a transmission transducer and the reception signal received by a reception transducer (Fig. 3; see para. 0015 – “…an ultrasound transmitting/receiving unit in which a plurality of transducers are arranged, each of the transducers transmit ting ultrasound into an object to be examined, receiving the ultrasound reflected back from inside said object, and converting the reflected ultrasound into an electric signal…an image generation unit operable to generate an ultrasound image based on the weighted electric signal of each of the transducers.”; see para 0036 – “The first “T”th transducers in the group of transducers 1 emit ultrasound focusing on a pre-determined focal point…”; see para. 0037 – “The group of transducers 1 receives such reflected ultrasonic echoes, and converts them into electric signals.”); and 
obtain a distribution of incident angles of the ultrasonic wave to a surface of the subject in the contour of the subject from the tomographic image by calculating the incident angles for all pixels on the contour (see para. 0052 – “…the display unit 20 displays, as the inclination of the boundary surface 204, the value of the reflection 
correct a pixel value of the tomographic image based on the distribution of the incident angles (Fig. 3; see para. 0043 – “…the weighting unit 151 selects one of the pre-registered weighting patterns based on the signal strength pattern of a group of reflected signals specified by the reflection angle detection unit 18 to be explained later, and performs weighting according to such selected weighting pattern. This weighting unit 151 is made up of a plurality of amplifiers (not illustrated in the diagram), which perform gain control on each data under the instructions from the reflection angle detection unit 18 and the control unit 11.”), 
wherein the Page 2 of 14Serial No. 16/816,718 Amendment filed December 14, 2021 Responsive to Office Action mailed October 28, 2021 correction unit is configured to estimate an intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the incident angles of the surface of the subject, and correct the pixel value of the tomographic image based on the estimated intensity reduction distribution of the ultrasonic wave (Fig. 3; see para. 0043 – “…the weighting unit 151 selects one of the pre-registered weighting patterns based on the signal strength pattern of a group of reflected signals specified by the reflection angle detection unit 18 to be explained later, and performs weighting according to such selected weighting pattern. This weighting unit 151 is made up of a plurality of amplifiers (not illustrated in the diagram), which perform gain 
wherein the incident anqles are defined as three-dimensional angles at which a sound path connecting the transmission transducer, a target pixel, and the reception transducer intersects the boundary (Fig. 4, sound path connecting the transmitted wave 200 (from a transmission transducer), the scatterer 203 (pixel), and the received wave 201 or 202 (to reception transducers)).
Yoden does not explicitly teach: 
a correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter; 
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject, and 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles, and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in Yoden, by having the correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter, as disclosed in Bi. One of ordinary skill in the art would have been motivated to make this modification in order to detect and analyze a predetermined anatomical feature of a patient, as taught in Bi (see col. 6, lines 18-21). 
	Modified Yoden does not explicitly teach:
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject, and 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles, and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles.  
Whereas, Furukawa, in the same field of endeavor, teaches:
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject (Fig. 11; see pg. 9, col. 1, para. 0111 — “The transmittance filter corresponding to the incident angle not included in the relationship table may be generated by interpolation based on the preceding data and the following data.”; see pg. 7, col. 1, para. 0092 — “... the computer 150 may perform interpolation processing on the incident angle information determined by the positional relationship between the certain voxel and the certain transducer and may obtain the incident angle information corresponding to a combination of another voxel and the transducer.”), 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles (Fig. 5A5C; see pg. 6, col. 2, para. 0085 — “...the difference in traveling time is proportional to a square of a difference in sound velocity and is proportional to a 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles (Fig. 5A-5C; see pg. 6, col. 2, para. 0081 — “…since the sound velocity can be determined from a density p and a bulk modulus K, the computer 150 may obtain the density p and the bulk modulus K and estimate the sound velocity from these parameters...”; see pg. 6, col. 2, para. 0081 — “...the sound ray of the acoustic wave produced at the position corresponding to the voxel 101 is linearly approximated...”; see pg. 6, col. 2, para. 0085 — “...the difference in traveling time is proportional to a square of a difference in sound velocity and is proportional to a square of a value of tan (incident angle)...”; see pg. 11, col. 1, para. 0134 — “In the case where the difference between the sound velocities before and after the acoustic wave is incident to the holding cup 120 is taken into account, the traveling time is determined in the following manner. Specifically, in FIG. 6B, the sum of a value obtained by dividing the distance from the specified voxel 101 to the boundary at which the acoustic wave refracts by the sound velocity in the subject 100 and a value obtained by dividing the distance from the refraction boundary to the transducer 131 by the sound velocity in the acoustic matching material 190 corresponds to traveling time. Information (amplitude) equivalent to the traveling time in the corrected reception signal S(t) is information from which the subject information of the specified voxel 101 is derived.” so sound velocity (sound speed) in a medium depends on the density of the medium, sound velocity depends on the incident angle of the sound wave, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in modified Yoden, by having the correction unit configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles, as disclosed in Furukawa. One of ordinary skill in the art would have been motivated to make this modification in order to compensate for a loss that occurs when the acoustic wave passes through the holding cup and increase the quality of the image, as taught in Furukawa (see para. 0126). 

Regarding claim 17, Yoden teaches a non-transitory computer readable medium storing an image processing program that causes a computer to execute steps (see para. 0017 – “Note that, in order to achieve the above object, it is possible for the present invention to be embodied as an ultrasonic diagnostic method which includes, as its steps, the characteristic constitute elements of the above ultrasonic diagnostic apparatus, and as a program which includes all of such steps. Also, such program can not only be stored in a ROM and the like equipped to the ultrasonic diagnostic apparatus, but also be distributed via recording media such as CD-ROM, and transmission media Such as a communication network.”) comprising: 
generating, by an image generator, a tomographic image of a subject from a reception signal that receives an ultrasonic wave reflected by the subject irradiated with an ultrasonic wave from a plurality of directions and/or an ultrasonic wave transmitted through the subject, and generating a tomographic image of the subject, the subject irradiated with the 
obtain a distribution of incident angles of the ultrasonic wave to a surface of the subject in the contour of the subject from the tomographic image by calculating the incident angles for all pixels on the contour (see para. 0052 – “…the display unit 20 displays, as the inclination of the boundary surface 204, the value of the reflection angle itself sent by the control unit 11 or such reflection angle. Accordingly, the user of the ultrasonic diagnostic apparatus 100 can know the inclination of the examined object. Note that possible methods of representing or presenting such inclination include a method of representing the inclination as color information and a method of presenting the inclination as a numeric value, but the present invention is not limited to these methods.”), and 
correct a pixel value of the tomographic image based on the distribution of the incident angles (Fig. 3; see para. 0043 – “…the weighting unit 151 selects one of the pre-registered weighting patterns based on the signal strength pattern of a group of reflected signals specified by the reflection angle detection unit 18 to be explained 
wherein the Page 2 of 14Serial No. 16/816,718 Amendment filed December 14, 2021 Responsive to Office Action mailed October 28, 2021 correction unit is configured to estimate an intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the incident angles of the surface of the subject, and correct the pixel value of the tomographic image based on the estimated intensity reduction distribution of the ultrasonic wave (Fig. 3; see para. 0043 – “…the weighting unit 151 selects one of the pre-registered weighting patterns based on the signal strength pattern of a group of reflected signals specified by the reflection angle detection unit 18 to be explained later, and performs weighting according to such selected weighting pattern. This weighting unit 151 is made up of a plurality of amplifiers (not illustrated in the diagram), which perform gain control on each data under the instructions from the reflection angle detection unit 18 and the control unit 11.” Where the weighting pattern process is equated to estimating an intensity reduction distribution of the ultrasonic wave), and 
wherein the incident anqles are defined as three-dimensional angles at which a sound path connecting the transmission transducer, a target pixel, and the reception transducer intersects the boundary (Fig. 4, sound path connecting the transmitted wave 200 (from a transmission transducer), the scatterer 203 (pixel), and the received wave 201 or 202 (to reception transducers)).
Yoden does not explicitly teach: 
a correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter; 
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject, and 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles, and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles.  
Whereas, Bi, in the same field of endeavor, teaches a correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter (Fig. 4, contour of binarized image via edge detection 407; see col. 6, lines 21-34 – “The processor calculates maximum intensity projection in anterior-posterior direction and performs a histogram analysis to determine a pixel luminance threshold value that indicates pixels comprising a vessel. In the histogram, a horizontal axis represents each possible luminance pixel value from black to white. The vertical axis indicates values representing the number of pixels in the image that occur at each luminance pixel value level. The processor applies the determined 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in Yoden, by having the correction unit configured to generate a maximum intensity projection (MIP) imaqe by selectinq a maximum value for each correspondinq pixel of all reflected wave images to be synthesized and binarize the MIP image based on a threshold to obtain a binarized image of the subject and extract a contour of the subject by detecting a boundary of the binarized image using a differential filter, as disclosed in Bi. One of ordinary skill in the art would have been motivated to make this modification in order to detect and analyze a predetermined anatomical feature of a patient, as taught in Bi (see col. 6, lines 18-21). 
	Modified Yoden does not explicitly teach:
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject, and 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles, and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles.  
Whereas, Furukawa, in the same field of endeavor, teaches:
wherein the correction unit is configured to obtain a distribution of values corresponding to the incident angles in the subject by performing two-dimensional interpolation on the distribution of the incident angles of the ultrasonic wave in the contour of the subject (Fig. 11; see pg. 9, col. 1, para. 0111 — “The transmittance filter corresponding to the incident angle not included in the relationship table may be generated by interpolation based on the preceding data and the following data.”; see pg. 7, col. 1, para. 0092 — “... the computer 150 may perform interpolation processing on the incident angle information determined by the positional relationship between the certain voxel and the certain transducer and may obtain the incident angle information corresponding to a combination of another voxel and the transducer.”), 
estimate the intensity reduction distribution of the ultrasonic wave in the subject based on the distribution of the values corresponding to the incident angles (Fig. 5A5C; see pg. 6, col. 2, para. 0085 — “...the difference in traveling time is proportional to a square of a difference in sound velocity and is proportional to a square of a value of tan (incident angle)...” so sound velocity depends on the incident angle of the sound wave, the intensity reduction distribution is equated to the waveform of Fig. 5A before the deconvolution process), and 
wherein the correction unit is configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles (Fig. 5A-5C; see pg. 6, col. 2, para. 0081 — “…since the sound velocity can be determined from a density p and a bulk modulus K, the computer 150 may obtain the density p and the bulk modulus K and estimate the sound velocity from these parameters...”; see pg. 6, col. 2, para. 0081 — “...the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in modified Yoden, by having the correction unit configured to obtain, for each position in the subject, a correction value for correcting the intensity reduction distribution of the ultrasonic wave in the subject based on sound speeds and densities of the medium and the subject and the distribution of the values corresponding to the incident angles, as disclosed in Furukawa. One of ordinary skill in the art would have been motivated . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoden in view of Bi and Furukawa, as applied to claim 6 above, and further in view of Ohi (US 9820710 B2, published November 21, 2017), hereinafter referred to as Ohi. 
Regarding claim 7, Yoden in view of Bi and Furukawa teaches all of the elements as disclosed in claim 6 above, and 
Furukawa further teaches the subject is a breast (Fig. 1; see para. 0042 – “If the subject 100 is an object having a curved surface, such as a breast, the holding cup 120 may be formed to have a concave shape.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subject, as disclosed in Yoden, by having the subject be a breast, as disclosed in Furukawa. One of ordinary skill in the art would have been motivated to make this modification in order to diagnose a malignant tumor in a patient and view after follow-up of the chemotherapy, as taught in Furukawa (see para. 0066). 
Bi further teaches extracting the contour from a synthesized tomographic image (Fig. 4, contour of binarized image via edge detection 407; see col. 6, lines 21-34 – “The processor calculates maximum intensity projection in anterior-posterior direction and performs a histogram analysis to determine a pixel luminance threshold value that indicates pixels comprising a vessel. In the histogram, a horizontal axis represents each possible luminance pixel value from black to white. The vertical axis indicates values representing the number of pixels in the image that occur at each luminance pixel value level. The processor applies the determined threshold to image representative pixel luminance data of image 403 to identify vessels as illustrated in image 405 and determines vessel orientation. The processor 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in modified Yoden, by extracting the contour from a synthesized tomographic image, as disclosed in Bi. One of ordinary skill in the art would have been motivated to make this modification in order to detect and analyze a predetermined anatomical feature of a patient, as taught in Bi (see col. 6, lines 18-21).
Yoden in view of Bi and Furukawa does not explicitly teach wherein the correction unit is configured to synthesize the tomographic image whose contour is to be calculated with tomographic images of one or more slices whose slice positions are closer to a nipple than that of the tomographic image.
Whereas, Ohi, in the same field of endeavor, teaches wherein the correction unit is configured to synthesize the tomographic image whose contour is to be calculated with tomographic images of one or more slices whose slice positions are closer to a nipple than that of the tomographic image (see col. 5, lines 23-24 — “...a gantry 11 configured to guide a breast B of a subject M in a z-direction...” in a direction closer to the nipple to acquire images; see col. 8, lines 62-63 — “...a contour of the subject appears in the MIP (maximum intensity projection) image.” where the synthesized image of the breast is equated to the MIP image, and the contour of the subject is viewed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in Yoden in view of Bi and Furukawa, by having the correction unit configured to synthesize the tomographic image whose contour is to be calculated with tomographic images of one or more slices whose slice positions are closer to a nipple than that of the tomographic image, as disclosed in Ohi. One of ordinary skill in the art would .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoden in view of Bi and Furukawa, as applied to claim 1 above, and in further view of Wang et al. (US 20140058265 A1, published February 27, 2014), hereinafter referred to as Wang. 
Regarding claim 9, Yoden in view of Bi and Furukawa teaches all of the elements as disclosed in claim 1 above. 
Yoden in view of Bi and Furukawa does not explicitly teach wherein the correction unit is configured to calculate the inclination angle of the surface of the subject based on a distance between contours of two or more tomographic images having different slice positions. 
Whereas, Wang, in the same field of endeavor, teaches wherein the correction unit is configured to calculate the inclination angle of the surface of the subject based on a distance between contours of two or more tomographic images having different slice positions (Table 1, departure angle Φ  depends on the distance from the scan surface to the chest wall; Fig. 4C; see pg. 5, col. 1, para. 0051 — “...if we define t (distance 480 in FIG.4C) as the maximum differential thickness increase from the scan surface to the chest wall surface, then t could be expressed as the radial length of the transducer L times the sine of the departure angle Φ ...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in Furukawa, by having the correction unit configured to calculate the inclination angle of the surface of the subject based on a distance between contours of two or more tomographic images having different slice positions, as disclosed in Wang. One of ordinary skill in the art would have been motivated to make this modification .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden in view of Bi and Furukawa, as applied to claim 1 above, and in further view of Naganawa et al. (US 20180310909 A1, published November 1, 2018), hereinafter referred to as Naganawa. 
Regarding claim 14, Yoden in view of Bi and Furukawa teaches all of the elements as disclosed in claim 1 above. 
Furukawa does not explicitly teach wherein the correction unit is configured to display the calculated distribution of the incident angles on a display unit connected thereto. 
Whereas, Naganawa, in the same field of endeavor, teaches wherein the correction unit is configured to display the calculated distribution of the incident angles on a display unit connected thereto (see pg. 2, col. 1, para. 0024 —“...the obtaining unit 111 may obtain, as the posture information, binary values indicating whether inclination angles in the cranio-caudal direction and the left-and-right direction of the imaging device 102 are positive or negative.”; see pg. 2, col. 1, para. 0025 — “The determination unit 114 can generate, based on a determination result, information for presenting to an operator as an imaged region determination processing result, and performs display control for outputting (displaying) the imaged region determination processing result via an output device 205...”; see pg. 2, col. 2, para. 0030 — “The output device 205 functions as a display unit, for example, and outputs (displays) an imaged region determination processing result that is generated by the determination unit 114 based on the posture information of the imaging device 102.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correction unit, as disclosed in Furukawa, by having the correction unit configured to notifying to the user when the calculated incident angle is accepted based 
Furthermore, regarding claim 15, Naganawa further teaches wherein: 
when the calculated incident angle exceeds a predetermined threshold (see pg. 3, col. 2, para. 0039 — “...the determination unit 114 can determine that the imaged region is a left side when a maximum value of the inclination angle in the left-and-right direction is greater than a predetermined threshold value, and determine that the imaged region is a right side in other cases.”), 
the correction unit notifies the user of the above (see pg. 2, col. 1, para. 0025 — “The determination unit 114 can generate, based on a determination result, information for presenting to an operator as an imaged region determination processing result, and performs display control for outputting (displaying) the imaged region determination processing result via an output device 205...”; see pg. 6, col. 1, para. 0059 — “An instruction acceptance unit 116 notifies the obtaining unit 111 of a timing when an instruction from an operator via the input device 204 is accepted. The obtaining unit 111 obtains the inclination angle of the imaging device 102 at the timing notified from the instruction acceptance unit 116, and the determination unit 114 determines which region of the subject the imaged region corresponds to, based on the inclination angle of the imaging device at that timing...”). 
The motivation for claim 15 was shown previously in claim 14.

Conclusion
:
JP 2014141398 A (published August 2014) discloses a system where the MIP image is binarized to display the contour of a blood vessel. 
S. Tohnak, et al. “Synthesizing panoramic radiographs by unwrapping dental CT data,” Proceedings of the 28th IEEE EMBS Annual International Conference, Aug. 2006 discloses the method of synthesizing panoramic radiographs from dental CT data including the steps of computing the MIP of the resultant set of horizontal slices and using the MIP to manually define a binary mask that corresponds to the dental arch. 
Yuste et al. (US 10520712 B2, published December 31, 2019 with a priority date of July 1, 2016) discloses a device that can show the binary mask from maximum intensity projection as a ROI selection scheme. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793